Citation Nr: 0020540	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
RO that denied a claim of entitlement to service connection 
for PTSD.  


FINDING OF FACT

Evidence has been presented which implicitly links an 
assessment of PTSD with military service.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).


A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent 

(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

Service connection for PTSD requires that there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); 64 Fed. 
Reg. 32,807-32,808 (1999).  Where it is determined that the 
veteran was engaged in combat with the enemy and the claimed 
stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence absent clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 (1999).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Cohen, 10 Vet. App. at 128.

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  The 
veteran's DD-214 and personnel records reveal that he served 
in Vietnam and that his military occupational specialty was 
as a wheel vehicle repairman.  His commendations included the 
National Defense Service Medal and Vietnam Service Medal.

Correspondence from a clinical social worker, dated in 
August 1998, reflects a diagnostic impression of PTSD and 
implies that such a disorder is related to the 

veteran's military service in Vietnam.  Implicit in this 
correspondence, when read together with statements submitted 
by the veteran and his representative, is a suggestion that 
the veteran has PTSD that is due to military service.  The 
reasonable inferences made from reading the social worker's 
opinion lead the Board to conclude that the veteran's claim 
of service connection for PTSD is well grounded.  Under these 
circumstances, the Board finds that the claim of service 
connection for PTSD is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Cohen, 10 Vet. App. at 136-37.  


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.


REMAND

As noted above, the veteran contends that he has PTSD which 
is a result of several stressful events he experienced during 
his period of active service in Vietnam.  He noted that he 
was stationed in Dong Ba Thin with the "553rd Float Bridge, 
18th Engineer B[attalio]n" (see July 1998 statement).  He 
reported that his friend died in his arms after committing 
suicide by shooting himself in the head (see July 1998 
statement and August 1998 correspondence from social worker).  
He was also in convoys that received small arms fire and he 
often returned fire.  He frequently saw body bags on convoys 
to Phen Rang and Da Nang, and he left a Vietnamese woman who 
was eight months pregnant with his child, but did not know 
whether the child was ever born or what happened to either of 
them (see July 1998 statement).  He reported that he was 
"mortared" quite a bit and that one of his friends died in 
bunker very close to him (see August 1998 correspondence from 
social worker).  Furthermore, in response to the RO's 
June 1998 letter requesting, in part, full names and ranks of 
any other personnel involved and the names of any witnesses, 
the veteran provided the name of a Lieutenant [redacted] (see 
July 1998 statement).


In a written statement of March 1999, the veteran's 
representative also noted that, when the veteran was in a 
village of Sue Chin (sp), north of Dong Ba Thin, in sight of 
the camp, the veteran witnessed a civilian pull a knife and 
stab a soldier.

In the present case, PTSD has been found by a private social 
worker who provided an opinion that implicitly relates such 
an assessment to the veteran's experiences in Vietnam.  It 
appears, however, that such medical opinion was based only 
upon the veteran's uncorroborated account of what he 
experienced in service.  The record contains no evidence, 
independent of the veteran's own statements, indicating that 
he experienced such events.  In short, what is lacking is 
credible supporting evidence that the claimed in-service 
stressors occurred.  See 38 C.F.R. § 3.304(f).

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  The evidence of record shows 
that the RO obtained the veteran's service personnel records, 
service medical records, and contacted the veteran, by letter 
in June 1998, and asked that he provide the RO with specific 
information regarding his stressors (the events, the dates, 
his unit of assignment, and/or the names of witnesses).  
However, the RO did not contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (previously 
known as the U.S. Army and Joint Services Environmental 
Support Group) to search its records to determine whether the 
veteran's claimed stressors can be corroborated.  The Court 
has implied that at least one such search by USASCRUR is 
required when a veteran submits a well-grounded claim of 
service connection for PTSD, and that ROs should ask veterans 
to provide follow-up information as to dates, times, 
locations, etc. as to claimed stressors, even when the 
veteran was asked for such information prior to claiming the 
stressors.  See Cohen, 10 Vet. App. at 148.  Therefore, a 
remand is warranted so that the RO can ask the veteran once 
again to specify the dates, times, and locations of the 
claimed stressors, and to ask USASCRUR to search for 
supporting evidence of the stressor events.  38 C.F.R. § 19.9 
(1999).  It should be pointed out that corroboration of every 
detail, such as the veteran's own personal involvement, is 
not necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997).

Finally, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof, in light of the fact that the veteran has not 
previously had a formal VA examination.  38 C.F.R. § 19.9 
(1999).  All actions taken by the RO to verify the veteran's 
stressor(s) must also be documented and associated with his 
claims file. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including any lay statements from anyone 
who served with him and could provide 
independent verification of his 
stressors.  All material obtained should 
be associated with the claims file.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of current treatment for PTSD 
that has not already been made a part of 
the record and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide, to the extent he is able, 
specific details of the claimed stressful 
events during service, including exact 
dates, places, detailed descriptions of 
the events, duty assignments, and names 
or other identifying information 
concerning any individuals involved in 
the events.  The role of Lieutenant [redacted] 
should be clarified.  He should also be 

asked to provide the dates and locations 
of any mortar attacks to which he was 
subjected.  The veteran's units of 
assignment should be clarified.  The 
veteran should be advised that this sort 
of information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.

4.  The RO should provide the USASCRUR 
with as much detail as possible in order 
to obtain verification of combat or the 
alleged stressors.  At a minimum, the RO 
should provide USASCRUR with copies of 
the veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that is responsive to 
USASCRUR's needs.  

5.  The USASCRUR should be asked to state 
whether any additional information is 
required of the veteran to conduct its 
research and, if so, the RO should 
forward this request to the veteran.  The 
veteran should be asked to provide the 
additional information.  

6.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA examination to determine 
if he currently has PTSD due to any in-
service stressor(s).  All indicated tests 
and studies, including psychological 
testing, should be performed.  The claims 
folder should be made available to and be 
reviewed by the examining physician prior 
to the examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  Consideration 
should be given to any evidence that 
supports the veteran's claims 

of in-service stressors, or the lack of 
such evidence.  If the diagnosis of PTSD 
is deemed appropriate, the examiner 
should comment on the link between the 
current symptomatology and one or more of 
the in-service stressors which have been 
corroborated, if any, as well as the 
sufficiency of the stressor to establish 
the diagnosis of PTSD.  If PTSD is not 
found, the examiner should provide an 
explanation for such a finding in light 
of the opinion from the social worker in 
August 1998.  The examination report 
should include complete rationale for all 
opinions expressed.

7.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claim.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



